i          i        i                                                                  i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-09-00324-CV

                           Mark WYNNE and Premier General Holdings, Ltd.,
                                          Appellants

                                                    v.

                                       Dean DAVENPORT, et al.,
                                              Appellees

                        From the 45th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2006-CI-11585
                          Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 26, 2009

DISMISSED

           Before the court is appellants’ motion for voluntary dismissal. Appellants’ motion to dismiss

is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.1(a)(1). Costs of appeal are taxed

against the appellants. See id. at (d).



                                                         PER CURIAM